      Case 2:18-cv-09253-JCZ-JVM Document 55-6 Filed 08/24/20 Page 1 of 3




                         The Rheumatology Group, LLC
                             Practice Limited to Rheumatology, Allergy & Immunology
               Merlin R. Wilson, MD, FACP, FACR            Madelaine A. Feldman, MD, FACR
                       Austin M. Fraser, MD                        Jerry W. Pounds, MD
                  2633 Napoleon Avenue, Suite #530 • New Orleans, LA 70115
                                 Phone 504.899.1120       Fax 504.899.2137

                                            February 27, 2020

Mary Katherine Kaufman
Department of Justice
New Orleans, Louisiana

Re: Report of Kenneth Nasset

Dear Ms. Kaufman

I am a physician licensed to practice in Louisiana. I was licensed in New Jersey while serving in
the US Army at Fort Dix. I also was licensed in California during my fellowship training at Scripps
Clinic and Research Institute in La Jolla.

I am board certified in three medical specialties, internal medicine, allergy/immunology and
rheumatology.

I served on the full time faculty of Tulane Medical Center after my training at Scripps. I entered
private practice of rheumatology in 1980. I continued to serve as Clinical Professor of Medicine at
Tulane and LSU Medical Centers throughout my career. I rejoined the salaried staff at LSUHSC
after Katrina to help rebuild the rheumatology section by training fellows. I retired from my practice
in December, 2019.

I have authored or co-authored forty papers and chapters in peer-reviewed literature. The articles
dealt with autoimmune diseases.

I have reviewed the medical records of Kenneth Nasset. I also reviewed the report of Dr. Mark Levin
who is hired as a medical expert in this case. I would like to note that I have been asked to serve on
over 50 medical review panels on malpractice cases in my medical career, and this is the first case
where I have seen a physician who is not a rheumatologist opine as an expert in a case involving a
rheumatologist’s standard of care. This has certainly not been my experience in this community.
Writing orders in an infusion center does not qualify a physician as a specialist in rheumatology. To
qualify as a rheumatologist, it takes years of training and written board exams.

In the late 1990s, a new group of medications were introduced to treat inflammatory types of
arthritis, specifically rheumatoid arthritis and psoriatic arthritis. These medications are known as
      Case 2:18-cv-09253-JCZ-JVM Document 55-6 Filed 08/24/20 Page 2 of 3




                                                                                           Page 2 of 3

biological agents because they inhibit certain inflammatory molecules that produce symptoms and
swelling in patients’ joints. There are currently five biological agents that block tumor necrosis
factor (TNF), a major inflammatory molecule that is important in the clinical picture of psoriatic
arthritis. They are Enbrel (etanercept), Remicade (infliximab), Humira (adalimumab), Cimzia
(certolizumab) and Simponi (golimumab). It should be noted that Enbrel and Humira are self-
administered using an auto-injector pen. They cannot be given intravenously by infusion as Dr.
Levin states.

All anti-TNF medications have the same efficacy and side-effect profile because they all block the
same molecule by slightly different mechanisms. For example, Enbrel is a soluble receptor for TNF.
Humira is a monoclonal antibody. Any suggested differences are simply related to the marketing
efforts of the drug manufacturers.

In my New Orleans community once it is decided to treat a patient with anti-TNF therapy, the
medication chosen frequenlty is related to the one that cost the least out-of-pocket expense to the
patient. The biological agent cost $20,000 to $40,000 per year. In Medicare patients, Medicare does
not pay for injectable medications; so Medicare patients frequently receive a medication that is given
by infusion, Remicade or Simponi. Thus, a classic illustration of anti-TNF therapy chosen by cost
to the patient.

Dr. Hugh McGrath made a diagnosis of psoriatic arthritis in Mr. Nasset. He did not make a diagnosis
of psoriasis at this visit as Dr. Levin suggest. It should also be noted that patients with psoriatic
arthritis frequently complain of low back pain. This is known as psoriatic spondlyloarthropathy.
Another aspect of this case that Dr. Levin does not recognize because he is not a rheumatologist.

Dr. McGrath wrote in his note on September 13, 2016 that he would prescribe an anti-TNF
medication. He chose Enbrel. It is possible that Humira was discussed at the office visit but that is
not in his note and not what was ordered. I frequently discuss other alternative medications during
an office visit. Since all anti-TNF medications have the same efficacy and side effect profile, this
is not clinically significant. It is certainly within the standard of care in New Orleans to recommend
an anti-TNF biological agent for psoriatic arthritis.

The correct dose of Enbrel is 50 mg/week given with the auto-injector pen. Mr. Nasset originally
took it every other week but this was corrected to weekly dose by Dr. Manuel Vargas, a
rheumatology fellow at LSU.

Patients with inflammatory arthritis such as psoriatic arthritis or rheumatoid arthritis are at twice the
risk to develop heart disease. So it is common for rheumatologists to prescribe anti-TNF therapy and
follow the course of patients with heart disease. The prescribing information for Enbrel is as follows:
Cases of worsening congestive heart failure (CHF) and, rarely, new-onset cases have been
reported in patients taking ENBREL. Caution should be used when using ENBREL in patients
      Case 2:18-cv-09253-JCZ-JVM Document 55-6 Filed 08/24/20 Page 3 of 3



                                                                                          Page 3 of 3

with CHF. These patients should be carefully monitored.


The prescribing information does not say that use of Enbrel is contraindicated as Dr. Levin suggests.
In fact all patients taking biological agents are always carefully followed because of the risk of
infections. Infections are a much higher risk in these patients than heart disease.

Six months after starting Enbrel, Mr. Nasset developed congestive heart failure. In the early 2000s,
patients with congestive heart failure were noted to have elevated inflammatory molecules such as
TNF. A study was undertaken to determine if an anti-TNF medications could be used to treat
congestive heart failure. Patients registered in the (Rheumatoid Arthritis Observation of Biological
Therapy (RABBIT) registry were studied. Anti-TNF medications were shown to be ineffective in
treatment of congestive heart failure. Some patients were noted to have worsen their heart failure.
There are several valid criticisms of this study. The most interesting is confounding by indication.
This is where the outcome of the study is the indication for treatment. This lead investigators to
suggest that the study was interesting but inconclusive.

If patients with rheumatoid arthritis have a higher risk for congestive heart failure because they have
rheumatoid arthritis, then it is not possible to say that the anti-TNF therapy can cause congestive
heart failure. The outcome of RABBIT study was to state in the prescribing information that
rheumatoid arthritis with heart disease if treated with anti-TNF therapy should be followed carefully.
There is no evidence that Dr. McGrath breached the standard of care in this community by treating
a patient with psoriatic arthritis with an anti-TNF biological agent. Because the studies of the effect
of anti-TNF biological agents on congestive heart failure were inconclusive, it is not possible to say
if Enbrel was a factor in his congestive heart failure. I have personally treated many of patients with
a similar clinic picture to Mr. Nasset since these medications were introduced in the late 1990s.

Sincerely yours,




Merlin R. Wilson, MD, FACP, FACR
